     Case: 2:18-cv-00504-GCS-CMV Doc #: 13 Filed: 06/03/19 Page: 1 of 2 PAGEID #: 43




 1                               UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
 2

 3
     TERESA TOPE,                                  )
 4                                                 ) Case No.: 2:18-cv-00504-GCS-CMV
                   Plaintiffs,                     )
 5                                                 )
            v.                                     ) Judge George C. Smith
 6                                                 )
                                                   )
 7                                                 )
     CAPITAL ONE BANK (USA) N.A.,                  )
 8                                                 )
                   Defendant.                      )
 9                                                 )
                                                   )
10                                                 )

11

12                                   NOTICE OF SETTLEMENT
13          Plaintiff TERESA TOPE notifies this Court that Plaintiff and Defendant CAPITAL ONE
14
     BANK (USA), N.A., have resolved all claims between them in this matter and are in the process
15
     of completing the final settlement documents and filing the appropriate dismissal pleadings. The
16
     parties request that the Court retain jurisdiction for sixty (60) days for any matters related to
17
     completing and/or enforcing the settlement and stay all remaining discovery deadlines.
18
                                 Respectfully submitted the 3rd day of June 2019.
19

20
                                                         By: /s/ Peter Cozmyk
                                                         Peter Cozmyk
21
                                                         COZMYK LAW OFFICES, LLC
22                                                       6100 Oak Tree Blvd., Ste. 200;
                                                         Independence, OH 44131
23                                                       P: (877) 570-4440;
                                                         F: (216) 485-2125;
24                                                       E: Pcozmyk@cozmyklaw.com
                                                         Attorney for Plaintiff, TERESA TOPE
25
                                                   -1-


                                      NOTICE OF SETTLEMENT
     Case: 2:18-cv-00504-GCS-CMV Doc #: 13 Filed: 06/03/19 Page: 2 of 2 PAGEID #: 44




 1
                                   CERTIFICATE OF SERVICE
 2
            I certify that on June 3, 2019 I filed Plaintiff TERESA TOPE’s Notice of Settlement
 3
     using the CM/ECF system, which will provide notice to the following:
 4

 5

 6
     Jeremy R. Teaberry
     BALLARD SSPAHR LLP
 7   1735 Market Street, 51st Floor
     Philadelphia, PA 19103-7599
 8   T: (215) 864-8370
     F: (215) 864-8999
 9   E: teaberryj@ballardspahr.com
     ATTORNEY TO BE NOTICED
10

11

12
                                                        By: /s/ Peter Cozmyk
13                                                      Peter Cozmyk
                                                        COZMYK LAW OFFICES, LLC
14                                                      6100 Oak Tree Blvd., Ste. 200;
                                                        Independence, OH 44131
15                                                      P: (877) 570-4440;
                                                        F: (216) 485-2125;
16                                                      E: Pcozmyk@cozmyklaw.com
                                                        Attorney for Plaintiff, TERESA TOPE
17

18

19

20

21

22

23

24

25
                                                  -2-


                                      NOTICE OF SETTLEMENT
